                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WILLIE DIXON,                   )
                                )
      Plaintiff,                )
                                )                              No. 17 C 7304
      v.                        )
                                )                              Judge Jorge L. Alonso
DR. SALEH OBAISI, DR. FISHER,   )
DR. FE FUENTES, REMONA L.       )
LAWLESS, DR. ADRIEN FEINERMAN, )
DR. STEPHEN RITZ, DR. THOMAS M. )
LEHMAN, DR. ELAZEGUL,           )
WEXFORD HEALTH SOURCES, INC., )
and DOES,                       )
                                )
      Defendants.               )

                          MEMORANDUM OPINION AND ORDER

       Plaintiff Willie Dixon (“Dixon”) has filed a ten-count third-amended complaint, in which

he alleges that defendants were deliberately indifferent to his medical needs while he was

incarcerated at two prisons over the course of more than twenty years. Before the Court are six

motions to dismiss plaintiff’s claims.

I.     BACKGROUND

       The following facts are from plaintiff’s third amended complaint, and the Court takes

them as true.

       In the summer of 1993, while he was incarcerated at Stateville Correctional Center

(“Stateville”), plaintiff injured his left shoulder while playing softball. Plaintiff suffered

“incredible pain,” and a medical technician gave him medication for pain. For the next decade at

Stateville, plaintiff continued to experience pain from the injury. Twice (once on September 16,

1997 and once on October 31, 1997) plaintiff requested a magnetic resonance imaging (“MRI”)
test of his shoulder injury. Plaintiff was, instead, given an x-ray examination. Plaintiff did not

file a grievance with respect to his medical care at Stateville before 2003, because he did not

think it would help. Nonetheless, his shoulder pain continued and began to affect his left arm

and thumb.

       In 2003, plaintiff was transferred to Menard Correctional Center (“Menard”). During his

time at Menard, plaintiff continued to suffer from pain in his shoulder. He was given medication

for pain. When he requested an MRI (twice in December 2008 and once in March 2009), he was

denied. On August 5, 2008, plaintiff met with defendant Remona Lawless (“Lawless”), a nurse.

Plaintiff asked Lawless for more medical treatment and for help with managing his pain.

Lawless gave plaintiff a prescription for pain pills. On December 9, 2008, when plaintiff spoke

to defendant Fe Fuentes (“Dr. Fuentes”), Dr. Fuentes told plaintiff that, because his “injury was

an old injury it would come and go.” Plaintiff told Dr. Fuentes that his pain never goes away, to

which Dr. Fuentes responded that plaintiff should sleep on his right side rather than his left.

       In 2011, plaintiff transferred back to Stateville, where he was treated by defendant Saleh

Obaisi (“Dr. Obaisi”), among others. Plaintiff complained to Dr. Obaisi about constant pain in

his shoulder, arm and thumb. Plaintiff requested (on October 21, 2012 and March 5, 2014) an

MRI. Instead of an MRI, Dr. Obaisi ordered, on April 4, 2014, a steroid shot for plaintiff’s

shoulder. The steroid shot did not alleviate plaintiff’s pain, and plaintiff requested additional

options for pain management.

       In 2015, plaintiff received approval for an MRI. Plaintiff does not say which health care

provider ordered the MRI, but it was approved by defendant Stephen Ritz (“Dr. Ritz”), who was

employed by defendant Wexford Health Sources, Inc. (“Wexford”) as its Corporate Medical

Director of Utilization. Wexford contracts with Illinois Department of Corrections to provide




                                                  2
medical care to prisoners. Dr. Ritz was responsible for, among other things, approving or

denying requests for particular treatment and diagnostic tests, including MRIs.

        Plaintiff’s MRI test was performed at an outside medical facility on October 19, 2015.

Dr. Obaisi received the results on October 28, 2015. Once he saw the results of the MRI, Dr.

Obaisi diagnosed plaintiff with damage to his cervical vertebral column. Dr. Obaisi ordered an

appointment with an outside specialist, and Dr. Ritz approved the order. Dr. Obaisi did not send

the MRI results to the outside specialist.

        Plaintiff met with outside specialists at least twice. At the first visit (the date of which is

not clear from the complaint), a physician told plaintiff his arm pain might have been caused by

his original shoulder injury. At the second visit, on March 11, 2016, the physician told plaintiff

he could do nothing without the MRI results.

        Plaintiff was scheduled for surgery on November 4, 2016. Plaintiff took the results of his

MRI with him to the surgery. During the surgery, doctors fused plaintiff’s spine. After the

surgery, plaintiff requested a follow-up appointment with an outside doctor. Dr. Ritz denied the

request on December 12, 2016. Plaintiff had follow-up appointments on May 12, 2017 and April

27, 2018. At the April 27, 2018 visit with the specialist, plaintiff was prescribed physical

therapy. Back at Stateville, defendant Dr. Elazegul failed to put in a request for physical

therapy. 1

        Based on these allegations, plaintiff brings ten counts: one count each against nine

named defendants and a tenth count against unnamed Doe defendants.




1
 This defendant’s name is spelled differently by different parties. Defendant spells it Alazegui,
and the Court has seen it spelled Elazegui by other courts. The Court will stick, for now, with
Elazegul, which is how it is spelled in plaintiff’s third amended complaint.

                                                   3
II.    STANDARD ON A MOTION TO DISMISS

       In considering a motion to dismiss, the Court accepts as true the factual allegations in the

complaint and draws permissible inferences in favor of the plaintiff. Boucher v. Finance Syst. of

Green Bay, Inc., 880 F.3d 362, 365 (7th Cir. 2018). The Court may dismiss a claim pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure if the plaintiff fails “to state a claim upon

which relief can be granted.” Fed.R.Civ.P. 12(b)(6). Under the notice-pleading requirements of

the Federal Rules of Civil Procedure, a complaint must “give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A complaint need not

provide detailed factual allegations, but mere conclusions and a “formulaic recitation of the

elements of a cause of action” will not suffice. Twombly, 550 U.S. at 555. To survive a motion

to dismiss, a claim must be plausible. Ashcroft v. Iqbal, 556 U.S. 662 (2009). Allegations that

are as consistent with lawful conduct as they are with unlawful conduct are not sufficient; rather,

plaintiffs must include allegations that “nudg[e] their claims across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570.

III.   DISCUSSION

       A.      Statute of limitations

       A number of defendants move to dismiss plaintiff’s claims as barred by the statute of

limitations. Failure to comply with a statute of limitations is an affirmative defense. See Stuart

v. Local 727, Int’l Bhd. of Teamsters, 771 F.3d 1014, 1018 (7th Cir. 2014); Fed.R.Civ.P. 8(c)(1).

A plaintiff need not plead around an affirmative defense, and the Court may dismiss on the basis

of an affirmative defense only where a plaintiff alleges, and thus admits, the elements of the

affirmative defense. Chicago Bldg. Design, P.C. v. Mongolian House, Inc., 770 F.3d 610, 613-




                                                 4
14 (7th Cir. 2014); United States Gypsum Co. v. Indiana Gas Co., Inc., 350 F.3d 623, 626 (7th

Cir. 2003).

       The events plaintiff alleges in his complaint commenced in 1993, and plaintiff filed this

suit on October 10, 2017. Plaintiff seeks relief under § 1983 for alleged deliberate indifference,

and such claims are governed by Illinois’s two–year statute of limitations for injuries. Wilson v.

Wexford Health Sources, Inc., __ F.3d __, __, Case No. 18-2499, 2019 WL 3369100 at *1 (7th

Cir. July 26, 2019). Accrual rules are governed by federal law. Devbrow v. Kalu, 705 F.3d 765,

767 (7th Cir. 2013).

       In this case, the parties disagree as to when plaintiff’s claims accrued. Plaintiff relies on

Devbrow and argues that his claims accrued on October 28, 2015, the day Dr. Obaisi diagnosed

him with damage to his cervical vertebral column. In Devbrow, the plaintiff alleged that

“defendants were deliberately indifferent to his medical needs by unnecessarily delaying a

biopsy and thus preventing the diagnosis of his prostate cancer until it had already spread to the

bone.” Devbrow, 705 F.3d at 769. In that case, the Seventh Circuit described plaintiff’s claim as

seeking “redress for a concrete physical injury,” namely that his cancer was not diagnosed “until

after it had metastasized.” Devbrow, 705 F.3d at 769. The Seventh Circuit held that a “§1983

claim to redress a medical injury arising from deliberate indifference to a prisoner’s serious

medical needs accrues when the plaintiff knows of his physical injury and its cause.”

       Plaintiff argues that his case is like Devbrow, but his allegations suggest otherwise. The

Court does not read plaintiff’s complaint to be alleging that plaintiff’s shoulder injury was

caused by delayed treatment. Rather, plaintiff alleges that he injured his shoulder playing

softball in 1993. (3rd Am. Complt. ¶ 17). He is not blaming defendants for that injury. Instead,

he alleges his “severe shoulder injury and serious and debilitating pain it caused, was a serious




                                                 5
medical condition and presented a serious medical need.” (3rd Am. Complt. ¶ 34). Plaintiff

further alleges he suffered “an ongoing denial of appropriate medical care due to the deliberate

indifference of” Dr. Obaisi, Dr. Fisher, Dr. Fuentes, Lawless, Dr. Feinerman and Dr. Elazegul.

(3rd Am. Complt. ¶¶ 36, 44, 52, 59, 65, 93). Plaintiff seeks relief for defendants’ alleged

ongoing failure to provide care for the serious shoulder injury plaintiff suffered in 1993.

       As several defendants point out, after plaintiff left the prison at which they worked, they

were no longer able to provide care to plaintiff. As the Seventh Circuit has explained:

       [A] section 1983 Eighth Amendment claim based on deliberate indifference in the
       delivery of medical care does not necessarily allege a single event or a series of
       events, but may describe an ongoing denial of care. In such cases, we have a
       continuing violation for accrual purposes. The alleged wrong—the refusal to
       provide medical care—‘continued for as long as the defendants had the power to
       do something about [the plaintiff’s] condition.’

Wilson, __ F.3d at __, 2019 WL 3369100 at *1 (internal citations omitted) (citing Heard v.

Sheahan, 253 F.3d 316 (2001)). When a plaintiff leaves an institution where he was

incarcerated, medical providers at that institution no longer have the power to do something

about an ongoing denial of medical care; and, a claim accrues against those providers when the

incarcerated person leaves that facility. Heard v. Sheahan, 253 F.3d 316, 318 (7th Cir. 2001). In

Heard, the Seventh Circuit explained:

       [T]he suit charges that the defendants inflicted cruel and unusual punishment on
       the plaintiff by refusing to treat his condition. This refusal continued for as long
       as the defendants had the power to do something about his condition, which is to
       say until he left the jail.

Heard, 253 F.3d at 318.

       In this case, plaintiff alleges he was transferred out of Stateville in 2003. (3rd Am.

Complt. ¶ 15). He alleges that three medical providers—Dr. Obaisi, Dr. Fisher and Dr.




                                                 6
Elazegul—were deliberately indifferent to his medical needs at Stateville. 2 Plaintiff’s claim for

deliberate indifference with respect to any care provided by those providers before plaintiff

transferred from Stateville in 2003 accrued at the time plaintiff left Stateville. Although the

exact date of the transfer is not clear from the record, it is clear that it was more than two years

before plaintiff filed this suit. Accordingly, plaintiff has alleged, and thus admitted, that his

claims that Drs. Obaisi, Fisher and Elazegul were deliberately indifferent to his medical needs

between 1993 and 2003 are time-barred. Such claims are dismissed with prejudice. 3

          Plaintiff alleges that when he left Stateville in 2003, he was sent to Menard, where he

stayed until he was transferred back to Stateville in 2011. (3rd Am. Complt. ¶ 15). Plaintiff

alleges that while he was incarcerated at Menard, he was treated by Dr. Fuentes, Dr. Feinerman

and Lawless, each of whom was deliberately indifferent to his medical needs. The problem with

these claims, again, is that once plaintiff was transferred back to Stateville in 2011, these

defendants lost their ability to do something about plaintiff’s care. Accordingly, plaintiff’s

claims against these defendants accrued when plaintiff was transferred back to Stateville in 2011.

Although it is not clear on what date plaintiff transferred, it is clear it was more than two years

before plaintiff filed suit. Thus, plaintiff has alleged, and thus admitted, that these claims, too,

are barred by the statute of limitations. Counts III, IV and V are dismissed with prejudice.




2
    Plaintiff’s claim against Dr. Obaisi is actually against Dr. Obaisi’s estate.
3
 It is clear from plaintiff’s complaint that he alleges Dr. Obaisi and Dr. Elazegul were
deliberately indifferent during the time period after plaintiff returned to Stateville in 2011. It is
not clear from plaintiff’s complaint whether the allegations of deliberate indifference against Dr.
Fisher occurred during plaintiff’s first stay at Stateville or during his second stay. Thus, the
Court will not dismiss these counts in their entirety at this time. They are dismissed only as to
conduct that occurred before plaintiff’s transfer to Menard in 2003.

                                                     7
       Finally, several defendants seek to dismiss as time-barred plaintiff’s claims regarding

conduct that occurred before March 12, 2014. Defendants’ theory is that plaintiff filed his first

grievance on May 11, 2014 and that prisoners must file their grievances within 60 days. The

Court does not agree. While it is true that plaintiff alleges that he filed a grievance on May 11,

2014 (3rd Am. Complt. ¶ 30), plaintiff does not allege that this was his first grievance.

Accordingly, plaintiff has not alleged, and thus admitted, the ingredients of a statute-of-

limitations affirmative defense as to all events that occurred before March 12, 2014. That aspect

of defendants’ motions to dismiss is denied.

        B.     Failure to state a claim

       Several defendants argue that plaintiff fails to state a claim against them.

               1.      Dr. Lehman

       Dr. Lehman argues that the claim against him should be dismissed, because plaintiff has

not alleged that he was involved with any alleged violation of plaintiff’s constitutional rights.

“For a defendant to be liable under section 1983, [he] must be personally responsible for the

alleged deprivation of the plaintiff’s constitutional rights.” Mitchell v. Kallas, 895 F.3d 492, 498

(7th Cir. 2018). In Mitchell, the Seventh Circuit explained that the “personal-involvement

requirement is satisfied if the constitutional violation occurs at a defendant’s direction or with

her knowledge or consent.” Mitchell, 895 F.3d at 498.

       Plaintiff alleges that Dr. Lehman was Wexford’s Corporate Medical Director, which

meant he was “responsible for ensuring that all IDOC inmates were provided with prompt and

adequate medical care.” (3rd Am. Complt. ¶ 81). Plaintiff alleges, “Dr. Lehman knew or should

have known that certain inmates, such as Dixon, required outside medical treatment, such as a[n]

MRI, but were not receiving it.” (3rd Am. Complt. ¶ 84) (emphasis added). This is a conclusion




                                                  8
at best. Absent from plaintiff’s complaint are any factual allegations supporting that conclusion,

such as how Dr. Lehman knew that plaintiff needed an MRI, or any allegations that Dr. Lehman

was otherwise involved with plaintiff’s treatment. Plaintiff argues that Dr. Lehman can be liable

if he condoned or acquiesced in a subordinate’s deliberately indifferent treatment of plaintiff.

That is correct, see Minix v. Canarecci, 597 F.3d 824, 833-34 (7th Cir. 2010), but plaintiff has

not alleged that Dr. Lehman was aware that Dr. Obaisi or any other subordinate was providing

inadequate care and that Dr. Lehman turned a blind eye.

       Count VII is dismissed without prejudice and with leave to amend within 28 days.

               2.      Dr. Ritz

       Next, Dr. Ritz argues that plaintiff fails to state a claim against him. As to Dr. Ritz,

plaintiff plainly alleges that Dr. Ritz was involved with plaintiff’s care.

       First, plaintiff alleges that roughly five weeks after plaintiff’s surgery, Dr. Ritz denied

plaintiff’s request for a follow-up appointment with an outside specialist. (3rd Am. Complt. ¶

28). Plaintiff does not, however, allege that this denial violated the standard of care. If, for

example, the standard of care was for a follow-up visit to occur at a different interval from the

five weeks that plaintiff requested, that would not constitute deliberate indifference. See Berry v.

Lutsey, __ Fed.Appx. __, Case No. 18-2614, 2019 WL 2881000 at *2 (7th Cir. July 3, 2019)

(“[T]he gap in doctors’ visits was rooted in medical judgment. [Defendant] determined . . . that a

follow-up in six months was proper. An exercise of medical judgment like this negates a claim

of deliberate indifference.”). As it is currently alleged, Dr. Ritz’s denial is as consistent with

lawful conduct as with unlawful conduct and, thus, does not state a plausible claim. Twombly,

550 U.S. at 570 (allegations that are as consistent with lawful conduct as they are with unlawful




                                                  9
conduct are not sufficient; rather, plaintiffs must include allegations that “nudg[e] their claims

across the line from conceivable to plausible”).

       Plaintiff also alleges that the approval of Dr. Ritz was necessary in order for a prisoner to

be granted an MRI and that Dr. Ritz “finally” approved an MRI in 2015. (3rd Am. Complt. ¶¶

22, 23). The reason these allegations do not state a plausible claim for deliberate indifference is

that plaintiff has alleged neither that a medical provider asked Dr. Ritz to approve an MRI sooner

nor that Dr. Ritz was otherwise aware sooner that plaintiff needed an MRI. All that is currently

alleged is that Dr. Ritz approved an MRI, which does not, by itself, constitute deliberate

indifference.

       Plaintiff has not stated a claim for deliberate indifference against Dr. Ritz. Accordingly,

Count VI is dismissed without prejudice and with leave to amend within 28 days.

                3.     Dr. Fisher

       Next, Dr. Fisher argues that plaintiff fails to state a claim against him for deliberate

indifference to plaintiff’s medical needs. The Court disagrees. Plaintiff has alleged that Dr.

Fisher treated him at Stateville. Plaintiff has alleged he suffered “a severe shoulder injury and

serious and debilitating pain.” (3rd Am. Complt. ¶ 41). Plaintiff further alleges he “complained

to Dr. Fisher repeatedly about his injury and unbearable pain, but he was never provided any

effective medical assistance or treatment.” (3rd Am. Complt. ¶ 43). Finally, plaintiff alleges he

“pleaded with Dr. Fisher to schedule an MRI because the pain in his shoulder was not

improving.” (3rd Am. Complt. ¶ 42). Accordingly, plaintiff has stated a plausible claim for




                                                   10
deliberate indifference against Dr. Fisher. Defendant’s motion to dismiss for failure to state a

claim is denied as to Count II. 4

               4.      Wexford Health Sources

       In Count IX, plaintiff alleges that defendant Wexford was deliberately indifferent to his

medical needs. Wexford moves to dismiss.

       The Seventh Circuit held long ago that “just as a municipal corporation is not vicariously

liable upon a theory of respondeat superior for the constitutional torts of its employees, a private

corporation is not vicariously liable under § 1983 for its employees’ deprivations of others’ civil

rights.” Iskander v. Village of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982) (internal citations

omitted). Since Iskander was decided in 1982, the Seventh Circuit “ha[s] chosen to leave

Iskander undisturbed.” Wilson, __ F.3d at __, 2019 WL 3369100 at *5. Still, a plaintiff can

attempt to hold a private corporation liable by bringing “a Monell-style claim against a private

corporation acting under color of state law.” Gabb v. Wexford Health Sources, Inc., __ F.3d __,

__, Case No. 18-2351, 2019 WL 2498640 at *5 (7th Cir. June 17, 2019). To prevail under

Monell, a plaintiff must show that “execution of a government’s policy or custom, whether made

by its lawmakers or by those whose edicts or acts may fairly be said to represent official policy,”

caused the constitutional deprivation. Monell v. Department of Social Services of City of NY,

436 U.S. 658, 694 (1978).




4
  Dr. Fisher also seems to be arguing that this claim is time-barred, because all of the events
occurred before 2003. Plaintiff has not alleged, and thus admitted, that all of the events
involving Dr. Fisher occurred before 2003. Accordingly, plaintiff has not pleaded himself out of
court as to the entirety of Count II. If evidence at a subsequent stage of litigation establishes that
all of plaintiff’s claim against Dr. Fisher is time barred, defendant may seek appropriate relief at
that time.

                                                 11
        Here, the only policy plaintiff alleges is Wexford’s policy “whereby it was responsible

for managing the day-to-day operations provided to IDOC and was responsible for ensuring that

all IDOC inmates were provided with prompt and adequate medical care.” (3rd Am. Complt. ¶

97). That is not a policy that could be thought of as causing a deprivation of plaintiff’s rights.

        Plaintiff goes on to allege that Wexford “knew or should have known that certain

inmates, such as Dixon, required outside medical treatment, such as a[n] MRI, but were not

receiving it” and should have “implement[ed] and enforce[d] appropriate policies or procedures

to avoid” constitutional deprivations. (3rd Am. Complt. ¶¶ 100, 103). The Court assumes that

plaintiff is attempting to allege that plaintiff’s constitutional deprivation was caused by

Wexford’s custom or practice of denying needed care. In Gill v. City of Milwaukee, the Seventh

Circuit described what must be alleged in order to state a Monell claim based on a custom or

practice:

        To succeed on this de facto custom theory, the plaintiff must demonstrate that the
        practice is widespread and that the specific violations complained of were not
        isolated incidents. At the pleading stage, then, a plaintiff pursuing this theory
        must allege facts that permit the reasonable inference that the practice is so
        widespread . . . as to constitute a governmental custom.

        [Plaintiff’s] complaint fails to do so. It does not provide examples of other
        Milwaukee police officers taking actions similar to those complained of here.
        More importantly, it does not plausibly allege that such examples exist.

Gill v. City of Milwaukee, 850 F.3d 335, 344 (7th Cir. 2017). As in Gill, plaintiff in this case

fails to allege examples of other prisoners who were denied necessary outside care. Nor does

plaintiff plausibly allege that other examples exist.

        Accordingly, Count IX is dismissed without prejudice and with leave to amend within 28

days.




                                                 12
IV.    CONCLUSION

       For the reasons set forth above, the Court grants in part and denies in part defendants’

motion [80] to dismiss. Defendant Obaisi’s motion to dismiss [51] is granted in part and denied

in part. Defendant Fuentes’s motion to dismiss [57] is granted. Defendant Lawless’s motion to

dismiss [46] is granted. Defendant Lehman’s motion to dismiss [53] is granted. Defendant

Wexford’s motion to dismiss [55] is granted.

       Counts I, II and VIII are dismissed with prejudice to the extent they allege conduct

occurring before plaintiff’s transfer out of Stateville in 2003. The remainder of Counts I, II and

VIII remain pending. Counts III, IV and V are dismissed with prejudice. Counts VI, VII and IX

are dismissed without prejudice and with leave to amend within 28 days.


SO ORDERED.                                                  ENTERED: August 1, 2019



                                                             ______________________
                                                             HON. JORGE ALONSO
                                                             United States District Judge




                                                13
